739 N.W.2d 53 (2007)
2007 WI 122
Shayna M. GRESENS, Plaintiff-Respondent,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant,
Joseph Williams, American Standard Insurance Company, Midwest Communications, Inc. and IFC Holdings, Inc., Defendants.
No. 2005AP257.
Supreme Court of Wisconsin.
September 11, 2007.
The Court entered the following order on this date:
Upon consideration of the petition for review of defendant-appellant-petitioner, State Farm Mutual Automobile Insurance Company;
IT IS ORDERED that the motion is granted;
IT IS FURTHER ORDERED that the court of appeal's decision is summarily vacated and the case is remanded for further consideration in light of this court's decision in State Farm Mutual Automobile Ins. Co. v. Bailey, 2007 WI 90, 734 N.W.2d 386 and Marotz v. Hallman, 2007 WI 89, 734 N.W.2d 411.